Citation Nr: 0816198	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part, denied the 
benefit sought on appeal.
The veteran requested the opportunity to present testimony 
before a Veterans Law Judge.  Such a hearing was scheduled 
for March 2008, however, the veteran did not report to the 
hearing, and has offered no reason for his failure to appear.  
As such, the Board finds that the veteran's request for 
hearing has been withdrawn.  

The record contains a diagnosis of lipoma and the veteran's 
statements of record could be construed as a service 
connection claim for lipoma, secondary to Agent Orange 
exposure.  Such matter is referred to the RO for the 
appropriate development. 


FINDING OF FACT

The medical evidence does not show a current diagnosis of 
lymphoma. 


CONCLUSION OF LAW

Lymphoma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a March 
2005 letter sent to the veteran that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
was also advised, in an April 2006 letter, as to how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains the veteran's 
service medical records, service personnel records, records 
from Carey Counseling Center, treatment records from the VA 
Medical Center in Erie, a history log for USS New Orleans, 
and the veteran's contentions.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the veteran is seeking service connection for 
lymphoma, which he attributes to transporting Agent Orange 
from cargo nets to the ship he served aboard.  However, 
service connection cannot be granted for lymphoma, where, as 
in the present case, the preponderance of the evidence fails 
to demonstrate that the veteran currently has the claimed 
disability.  The medical evidence of record does not show a 
diagnosis of lymphoma.  The Board acknowledges a diagnosis of 
questionable lymphoma under the heading "Current Medical 
Diagnoses/Problems" that is shown on a January 2007 private 
treatment record, however such notation appears to merely be 
a recitation of the veteran's current problems.  The Court 
has held that bare transcription of lay history unenhanced by 
any additional medical comment by the examiner, is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Significantly, a diagnosis of lymphoma rendered 
by a physician is not shown on the January 2007 treatment 
record, or on any other medical evidence in the claims 
folder.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran is competent to report his symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran has 
lymphoma.  Therefore, the Board concludes that lymphoma was 
not incurred or aggravated by active duty.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the veteran has not been afforded 
a VA examination and a medical opinion in connection with his 
service connection claim for lymphoma.  Pursuant to the VCAA, 
a medical opinion should be obtained if the evidence shows 
the presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007); see Charles v. Principi, 16 Vet. App. 370 (2002).  
The record does contain a diagnosis of lipoma, and it appears 
that the veteran has used the terms lipoma and lymphoma 
interchangeably to describe his medical condition.  However, 
the terms describe different medical conditions, and there is 
no clinical diagnosis of lymphoma.  Given the absence of a 
current diagnosis of lymphoma, a medical opinion is not 
warranted.  



ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


